DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/216,549 was filed on 6/8/2021.
Claims 1-20 were originally filed.  A preliminary amendment was filed on 6/8/2021 cancelling claims 1-20 and adding new claims 21-40.  Therefore, claims 21-40 are subject to examination.
An IDS filed on 6/8/2021 has been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 1, 7, 8, 9, 10, 11, 12, 7, 13, 14, 15, 16, 17, 18 respectively of U.S. Patent No. 10,963,973 (hereinafter ‘973 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.  
	Claims 21, 28, 35 respectively of the instant application and claims 1, 7, 13 respectively of the ‘973 patent contain similar subject matter as follows: “A method of generating a playlist for a first user of a content sharing platform, the method comprising: identifying a client device associated with the first user; determining, by a processing device of the content sharing platform, that the first user has requested to add a second user of the content sharing platform to a set of social connections of the first user, wherein the first user and the second user were not previously socially connected on the content sharing platform; in response to determining that the first user has requested to add the second user to the set of social connections of the first user: updating, by the processing device of the content sharing platform, one or more playlists hosted by the content sharing platform and associated with the first user, wherein the one 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 21, 28, 35, the claim recite “identifying a client device associated with the first user (i.e. concepts performed in the human mind; managing personal behavior or interactions including social activities and following rules); determining that the first user has requested to add a second user to a set of social connections of the first user(i.e. managing personal behavior or interactions including social activities and following rules) because a user can request add to a second user as part of a friend list written on a piece of paper or as social activity; updating one or more playlist associated with the first user (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a playlist generated or written on a piece of paper can be updated; transmitting to present at least one of the updated playlists (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user can give the updated playlists which is on a piece of paper to another user to view or read.

Dependent claim(s) 22-27, 29-34, 36-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-27, 28, 32-34, 35, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. Patent Publication # 2011/0314388 (hereinafter Wheatley) in view of Kynsz et al. U.S. Patent Publication # 2013/0018960 (hereinafter Kynsz) 

-identifying a client device (Paragraph 22) associated with the first user (Paragraph 24)
-determining, by a processing device of the content sharing platform (Fig. 1 element 103)  that the first user has requested to add a second user of the content sharing platform (Fig. 1 element 107/103) of the first user; wherein the first and the second user are not socially connected within the content sharing platform (i.e. other users may be required to register for an account subscribe to service) (Paragraph 23)
-in response to determining that the first user has requested to add the second user to the set of social connections of the first user on the social connection platform (i.e. initiating user sending one or more notification to send other users(Paragraph 23-24):  updating, by the processing device of the content sharing platform, a playlist hosted by the content sharing platform and associated with the first user (i.e. other users may utilize a link associated with the user that has created collaborative playlist to receive content)(Paragraph 23, 25-26), wherein the one or more playlist comprises one or more media items of the content sharing platform (Paragraph 22-23), and wherein the updating comprises adding, to the playlist a media item of the second user (Paragraph 36, 45, 53); and transmitting to the client device, by the processing device of the content sharing platform a signal that causes the client device to present at least one of the updated playlists to the first user and provide the first user with access to the media item (Paragraph 23, 25-26).
Wheatley does not teach adding a user to a set of social connections
Kynsz teaches wherein the first and the second user were not previously socially connected on the content sharing platform (i.e.  adding them to one’s other social networks and contacts and provides an example of 3 individuals, Jeff, Tom and Steve) (Paragraph 244); and that the first user has requested to add a second user of the content sharing platform to a set of social connection of the first user on social 
-updating, by the processing device, a playlist associated with the first user (i.e. update playlist) (paragraph 230,232) wherein, the playlist comprises one or more media items of the content sharing platform (Paragraph 230, 232), wherein the updating comprises adding to the playlist a media item of the second user (i.e. adding content to be added to a shared group playlist) (Paragraph 113)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kynsz’s teaching in Wheatley’s teaching to come up with first user has requested to add the second user to a set of social connections.  The motivation for doing so would be since the user sharing the playlist and content, they can now be friends socially, therefore with a single click add each other’s contact information to their individual online contact database this way friend linking is simple and natural way to build new online connections with individuals.
With respect to claim 25, Wheatley and Kynsz teaches the method of claim 21, but Kynsz further teaches wherein updating the one or more playlists further comprises selecting the media item from a plurality of media items of the second user, the selection based on the first user commenting on a post of the second user (i.e. posting on user’s social network wall or a message can be posted to a user’s social network wall) (Paragraph 106, 126, 130, 239)
With respect to claim 26, Wheatley and Kynsz teaches the method of claim 21, but Kynsz further teaches wherein updating the one or more playlists further comprises selecting the media item from a plurality of media items of the second user, the selection based on the second user commenting on a post 
With respect to claim 27, Wheatley and Kynsz teaches the method of claim 21, but Kynsz further teaches wherein the first user has requested to add the second user to the set of social connections of the first user on the content sharing platform or on a platform other than the social sharing platform  (i.e.  adding them to one’s other social networks and contacts and provides an example of 3 individuals, Jeff, Tom and Steve) (Paragraph 244)
With respect to claims 28, 32-34 respectively, they recite similar limitations as claims 21, 25-27 respectively, therefore rejected under same basis.
With respect to claims 35, 39-40 respectively, they recite similar limitations as claims 21, 25-27 respectively, therefore rejected under same basis.
Claims 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. Patent Publication # 2011/0314388 (hereinafter Wheatley) in view of Kynsz et al. U.S. Patent Publication # 2013/0018960 (hereinafter Kynsz) further in view of Gavade et al. U.S. Patent Publication # 2013/0290402 (hereinafter Gavade)
With respect to claim 22, Wheatley and Kynsz teaches the method of claim 21, but fails further teaches further comprising: deleting the playlist in response to determining that the first user has not viewed a media item from the playlist for a threshold period of time. Gavade teaches deleting the playlist in response to determining that the first user has not viewed a media item from the playlist for a threshold period of time (Paragraph 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gavade’s teaching in Wheatley and Kynsz’s teaching to come up with deleting playlist in response to user not viewing the playlist for a threshold period of time.  The motivation for doing so would free up the buffer after buffer threshold has reached certain age, therefore new playlist can be created and shared with the user.
.
Claims 23-24, 30-31, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. Patent Publication # 2011/0314388 (hereinafter Wheatley) in view of Kynsz et al. U.S. Patent Publication # 2013/0018960 (hereinafter Kynsz) further in view of Shepherd et al. U.S. Patent Publication # 2013/0073979 (hereinafter Shepherd)
With respect to claim 23, Wheatley and Kynsz teaches the non-transitory computer readable storage medium of claim 21, but fails to teach wherein the updating of the one or more playlists further comprises selecting from the media item from a plurality of media items of the second user, the selection based on the first user approving a comment by the second user.  
Shepherd teaches wherein the updating of the one or more playlists further comprises selecting from the media item from a plurality of media items of the second user, the selection based on the first user approving a comment by the second user (Paragraph 43,52,55, 72, 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shepherd’s teaching in Wheatley and Kynsz’s teaching to come with generating of the playlist is further based on the first user approving a comment by the second user.  The motivation for doing so would be so when user writes the song's name to add it to the playlist, the other user can acknowledges the first user's request by approving it, therefore the song can be added to the playlist.
With respect to claim 24, Wheatley and Kynsz teaches the non-transitory computer readable storage medium of claim 21, but fails to teach wherein the updating of the one or more playlists  further comprises selecting the media item from a plurality of media items of the second user, the selection based on the second user approving a comment by the first user.  
Shepherd teaches updating of the one or more playlists  further comprises selecting the media item from a plurality of media items of the second user, the selection based on the second user approving 
With respect to claims 30-31 respectively it teaches same limitations as claims 23-24 respectively,  therefore rejected under same basis.
With respect to claims 37-38 respectively it teaches same limitations as claims 23-24 respectively,  therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Willis et al. U.S. Patent Publication # 2013/0031162 which in Paragraph 245 teaches customized group interaction and playlist generation responsive to user preferences.
	B).  Rasmussen et al. U.S. Patent Publication # 2013/0073983 which in Paragraph 75 teaches user playing a songs that was shared within the newsfeed stream of stories on the social networking system.
	C).  Baron et al. U.S. Patent Publication # 2008/0229215 which teaches providing a virtual social environment for user and enable first user to host multimedia on the social environment and invite a second user by the first user for synchronous participation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453